Citation Nr: 0304943	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1991 to April 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim of 
entitlement to service connection for a bilateral hip 
disorder.  The veteran filed a timely notice of disagreement 
and the RO subsequently provided him a statement of the case.  
The veteran perfected his appeal, and the issue was properly 
certified to the Board.  

The Board notes that the veteran presented for a hearing 
before a local RO hearing officer in February 1997; a 
transcript of the hearing is of record.  

In January 1998 the Board remanded the issue of entitlement 
to service connection for a bilateral hip disorder to the RO 
for further development, to include obtaining treatment 
records and a VA orthopedic examination.  

The Board remanded the matter again in October 1998 for 
another VA examination, to determine the nature and extent of 
any hip disability.  

In November 2002 the Board determined that the issue of 
entitlement to service connection for a bilateral hip 
disorder required further development.  The veteran was 
advised by letter dated November 7, 2002, that the Board was 
developing his case rather than remanding it to the RO.  The 
Board asked the veteran to identify all health care providers 
by whom he had been treated since April 2000.  The veteran 
was also advised that the VA Medical Center had been 
contacted to schedule him for a VA examination.  

The Board notes that to date, the veteran has not responded 
to the November 2002 correspondence.  In addition, he failed 
to report for his scheduled VA examination.  


FINDING OF FACT

The competent medical evidence of record does not indicate 
that the veteran has any current bilateral hip disorder due 
to any incident or event that occurred during his active 
military service.  


CONCLUSION OF LAW

The veteran has no current bilateral hip disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran began 
complaining of bilateral hip pain in February 1995.  At that 
time he denied having suffered any trauma.  He reported that 
his symptoms were intermittent, but worse during cold 
weather.  Clinical examiners noted no functional limitations.  
Examinations revealed full range of motion.  There was pain 
with resisted hip extension and rotation, and some tenderness 
at the right piriformis.  

In March 1995 an examiner noted "[rule out] piriformis 
syndrome", and diagnosed hip strain.  Radiology reports were 
negative for any fracture or effusion, and the veteran's soft 
tissue was noted to be unremarkable.  The veteran underwent 
some physical therapy.  

In April 1995, near his date of separation from active duty, 
the veteran again complained of bilateral hip pain, of two 
months' duration.  At that time he was diagnosed with 
possible sciatica, bilateral, and referred for orthopedic 
consultation.  The orthopedic examiner noted the veteran's 
complaint of right hip pain since February, and left hip pain 
over the past two weeks, as well as right radicular pain.  He 
also stated that he had radicular pain in the right lower 
extremity, which had started when he rolled over in bed.  
Clinical evaluation revealed back flexion to touching the 
toes, bilateral flexion to past the knees with the finger 
tips, good extension and rotation, and point tenderness over 
the greater trochanter, with tight hamstrings and iliotibial 
bands.  Neurological testing showed 5/5 strength, deep tendon 
reflexes 2+ and equal, straight leg raising to 90 degrees 
sitting/lying with radicular pain, and negative Babinski 
signs.  X-rays appeared normal.  The clinical assessment was 
trochanteric bursitis.  The treatment plan called for 
iliotibial stretching; Indocin was prescribed; and the 
veteran was advised to follow up with VA.  There is no formal 
service separation examination of record.

Following his filing of a claim for disability benefits in 
February 1996, the veteran was seen by two VA examiners in 
March 1996.  Upon examination of the joints, his pertinent 
complaint was of bilateral hip pain, for over a year.  He 
said he could not recall any specific injury, but that it had 
begun approximately a week after he stopped walking on 
crutches for a minor ankle injury.  He said he had no back 
pain, and identified his posterior buttocks as the area of 
pain bilaterally, saying that when it was at its worst the 
pain would radiate down his leg to his foot.  The pain was 
intermittent, but might bother him for two or three weeks at 
a time and then stop for four or five days before resuming.  
The pain varied in intensity, but was sometimes so severe 
that he could barely walk.  It was sometimes on one side, 
sometimes on the other, and sometimes on both, and had been 
becoming more frequent over the past year.  Clinical 
evaluation of the hips revealed no flexion contractures; he 
could flex his hips to 90 degrees, with 30 degrees of 
external rotation and 20 degrees of internal rotation, plus 
50 degrees of abduction.  No motion caused him any groin 
pain, but initiation of any motion caused some left buttocks 
pain, without radiation.  Bilateral straight-leg-raising was 
negative, as were nerve tension signs.  The examiner reported 
a normal neurological examination, and stated that there was 
a full and painless range of motion of the back.  Radiology 
reports as to the veteran's hips and pelvis were negative.  
The pertinent diagnosis was of "[b]ilateral hip pain which 
is not true hip joint pain but is buttocks pain, probably 
coming from some nerve irritation but not true 
radiculopathy."

On VA general medical examination, one week later, the 
veteran complained of constant pain in his hips bilaterally, 
particularly when walking or standing for prolonged periods.  
Physical examination revealed normal hips bilaterally, with 
full range of motion.  The examiner's pertinent diagnostic 
impression was of "[m]uscular bilateral hip discomfort."  

Dr. FRC treated the veteran in May 1996 for low back pain and 
bilateral hip pain radiating into the legs.  A progress noted 
indicated that magnetic resonance imaging (MRI) studies 
revealed "disc disruption at L5-S1 with minimal spondylitis 
changes."  Dr. FRC diagnosed the veteran with disc 
disruption with right greater than left foraminal 
encroachment, with clinical symptoms consistent with nerve 
root irritation and radiculitis.  

A radiology report from the Toumey Regional Medical Center 
from May 1996 revealed well-maintained vertebral bodies, with 
no evidence of compression deformity.  The conus medullaris 
was at a normal level.  The veteran's intervertebral discs 
were well hydrated and well maintained.  There was no 
evidence of focal disc herniation, and no impingement upon 
the exiting nerve roots.  There was also no evidence of 
spinal stenosis.  The impression was that of an essentially 
negative lumbar spine MRI exam.  

The veteran also presented for outpatient treatment at the VA 
Medical Center in May 1996, with complaints of bilateral hip 
pain radiating into the legs.  Physical examination revealed 
normal gait and full range of motion.  

Treatment records from the Sumter Physical Therapy Clinic 
indicate a history of chronic bilateral hip pain that 
switched from the left to the right hip, but was more defined 
at the time of examination on the right.  It was noted that 
the veteran's range of motion was within functional limits 
with "primarily limited hip external and internal rotation 
and hip flexion."  The physical therapist noted in a letter 
to Dr. FRC that the veteran did not present for a formal 
discharge, and it was therefore unknown whether physical 
therapy had been beneficial.  

The veteran presented for a hearing before a local RO hearing 
officer in February 1997, at which time he testified that he 
injured himself in service when he fell from one fire truck 
and landed against another.  He further testified that 
physicians had been unable to identify the cause of his pain 
and that he had only been diagnosed with herniated discs.  He 
indicated that neither medication nor physical therapy 
relieved his pain.  According to the veteran, rest was 
helpful.  

The Board remanded the case in January 1998, for the RO to 
attempt to obtain additional post-service treatment records, 
the report of the service separation examination, if 
available, and new examination findings.

In March 1998 the veteran was afforded a VA examination.  
However, the examination report indicates that the veteran 
was only examined for complaints of low back and shoulder 
pain.  In the course of the examination, he described an 
incident in service in which he had tripped while stepping 
out of the cab of a firetruck, and sustained a hyperflexion 
injury to his low back.  (His DD Form 214 indicates his 
primary specialty in service was as a fire protection 
journeyman, for three years and ten months.)  He said he did 
not notice symptoms immediately, but had severe pain in his 
right buttock that evening, which alternated to the left 
buttock over the following several days.  He said that, since 
then, he had experienced occasional shooting pain down his 
right lower extremity.  He said his back and leg pain had 
improved somewhat in service from physical therapy and non-
steriodal medications.  He said he was currently having no 
functional problems while working as a firefighter.  Testing 
as to the low back noted negative straight-leg-raising 
bilaterally.  Deep tendon reflexes were 2+ and symmetric over 
the patellar and achilles tendon.  He demonstrated a full 
range of motion of the spine, and was only minimally tender 
to palpation over the right paraspinal lumbar region, with no 
tenderness over the dorsal spine.  Review of a May 1997 
radiograph was noted to show mid facet sclerosis at L5-[S]1, 
with mild disk space narrowing at the same interspace.  The 
clinical assessment as to the back was mild paraspinal muscle 
spasm with minimal mechanical low back pain.

Because the hips had not been examined at the March 1998 
examination, the Board remanded the issue of entitlement to 
service connection for a bilateral hip disorder in October 
1998 for further development, to include another VA 
examination.  

The veteran underwent a VA examination in April 2000, and 
related complaints of bilateral hip pain, which he reported 
suffering since 1995.  The examiner noted that medical 
records going back to 1995 were normal, with no evidence of 
intra-articular pathology.  Clinical evaluation revealed full 
range of motion of the veteran's hips bilaterally.  His 
manual motor testing was 5/5 throughout, with no abnormal 
neurological levels noted.  He had negative flexion, 
abduction, and external rotation tests.  His Ober test was 
negative as well.  The examiner noted mild tenderness to 
palpation in the piriformis area; however, it was 
specifically noted that such was not consistent with 
piriformis syndrome.  The examiner concluded there was no 
evidence of intra-articular pathology.  X-rays of both hips 
were negative.  

In March 2001 the RO received treatment records from the 
Carolina Spine Institute.  Pursuant to the Board's remands, 
the RO requested in July 2000 that Dr. FRC reconcile his May 
1996 diagnosis of disc disruption with the results of the MRI 
conducted at his request at the Tuomey Regional Medical 
Center, which revealed an "essentially negative lumbar 
spine."  

A representative of the Caroline Spine Institute indicated 
Dr. FRC was no longer with that practice.  However, records 
of treatment received by the veteran from May to August 1996 
were submitted.

Progress notes revealed normal plantar responses bilaterally.  
Sensory examinations were intact to both soft touch and 
pinprick equally and bilaterally.  The veteran demonstrated 
normal muscle strength; however, his gait was moderately 
ataxic on the right side, with forward slouch posturing and 
poor arm swing.  His spinal range of motion was only mildly 
limited.  There was no evidence of any leg length discrepancy 
or pelvic shift.  The veteran's pelvic motion on both the 
"Gillet's" and pelvic rock tests was within normal limits, 
with no pain.  

Dr. FRC indicated significant tenderness of the right sciatic 
notch, with pain radiating down the posterior thigh and calf.  
There was tenderness to palpation over the right trochanteric 
bursa and mild myofascial pain, with trigger points localized 
in the right gluteus medius, right piriformis, and iliolumbar 
musculature.  Dr. FRC's impression was that of S1 
radiculitis.  He noted that the veteran demonstrated 
significant right trochanteric bursitis and fibromyositis.  

The report of electromyography (EMG)/nerve conduction 
velocity (NCV) studies conducted at Dr. FRC's request in 
August 1996 indicates the veteran's motor and sensory nerves 
in his lower extremities bilaterally were within normal 
limits.  Fibrillary wave and "H-reflex" studies were also 
within normal limits.  There was no evidence of peripheral 
neuropathy or compressive neuropathy.  EMG needle studies 
demonstrated no acute or chronic axonopathy or myopathy.  The 
impression was that of normal EMG/NCV in the lower 
extremities bilaterally.

II.  Analysis

A.  Preliminary Matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether further remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the statement 
of the case (SOC) and the supplemental SOCs provided by the 
RO in June 1996, March 1997, April 1998, January 2002, and 
the January and October 1998 Board decisions, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  The veteran has been 
advised that the RO would attempt obtain any adequately 
identified VA or private medical records on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In fact, as discussed 
in the Introduction portion of this decision, the veteran was 
specifically advised by the Board in a letter dated November 
7, 2002, of the additional development needed for 
adjudication of his claim.  The veteran and his 
representative failed to respond, and he failed to report for 
his scheduled VA examination.  See 38 C.F.R. § 3.655 (2002).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b)).

B.  Discussion

The veteran contends that he suffers a current bilateral hip 
disability due to a fall in service.  In general, under 
pertinent law and VA regulations, service connection may be 
granted if the evidence establishes that the veteran's 
claimed disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In the present case, the veteran complained of bilateral hip 
pain in service.  He was diagnosed with right hip strain and 
bilateral sciatica.  However, that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Diagnostic testing including, MRI's, EMG/NCV, and X-rays of 
the veteran's hips have been consistently normal.  The 
veteran has repeatedly demonstrated full range of motion.  
His neurological and sensory tests have been intact.  By the 
veteran's own testimony, medical practitioners have been 
unable to diagnose his hip pain as resulting from any 
particular disorder.

While the Board notes the diagnosis of disc disruption by Dr. 
FRC, such is inconsistent with the radiology reports 
contained in his records.  More specifically, the MRI he 
ordered in May 1996 indicated well-maintained vertebral 
bodies with no evidence of compression deformity.  The conus 
medullaris was at a normal level.  The veteran's 
intervertebral discs were well hydrated and well maintained.  
There was no evidence of focal disc herniation.  There was no 
impingement upon the exiting nerve roots, and no spinal 
stenosis.  The diagnostic impression was that of an 
essentially negative lumbar spine MRI exam.  However, despite 
the findings contained in the radiology report of the MRI 
study, Dr. FRC noted that the "MRI study demonstrates disc 
disruption at L5-S1 with minimal spondylitis changes in this 
region."  Other diagnostic tests and physical examinations 
conducted in association with Dr. FRC's treatment of the 
veteran were also essentially negative.  

The Board also notes that, in March 1996, the impression of a 
VA examiner was that of muscular bilateral hip discomfort.  
However, in light of the negative findings on physical 
examination and diagnostic testing, "muscular bilateral hip 
discomfort" appears to be a mere description of the 
veteran's symptomatology instead of a clinical diagnosis of a 
particular chronic disability.  

The Board finds the conclusion of the April 2000 VA examiner 
to be of more probative value than the diagnosis of Dr. FRC 
and the impression of the March 1996 VA examiner, which are 
inconsistent with the essentially negative objective findings 
shown in the record.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran has no current bilateral hip disorder 
which was incurred in or aggravated by service.  



ORDER

Service connection for a bilateral hip disorder is denied.  




		
	ANDREW J. MULLEN
Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

